DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 1/12/22.    
Claim(s) 1-20 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9, 10-12 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cudak, U.S. Pub No. 2015/0235672 A1 in view of Syed, U.S. Pub. No. 2015/0139610 A1, and further in view of Poston, U.S. Pub. No. 2014/0122601 A1.
As to claim 1, Cudak teaches a method comprising: 
monitoring user interactions with social networking system activity user interface controls that occur as portions of a digital video play (Cudak, page 1, paragraph 14; page 3, paragraph 39-40; i.e., [0014] The objective is to be able to ascertain what portions of the video file are popular. A term of art in social media for popularity is "trending." By way of example only, the present techniques seek to determine what segments of a video file are trending for a viewer community; [0039] An "interaction" includes any user actions that generate data that may be usable by a reconfigured media provider's platform or system. For example, interactions may include a user answering a trivia question by clicking an answer to a trivia question that is presented during playback of a reconfigured media input. Another example includes a user answering a poll question that is displayed during the playback of a movie through the social media presentation system or entering a chat message in the a segmented chat window during playback of a media input); 
in response to determining that a number of monitored user interactions with one of the social networking system activity user interface controls within the video application that occurred as a portion of the digital video played within the video application (Cudak, figure 1; page 1, paragraph 13; i.e., [0013] identify which portions or segments of the video file are most frequently viewed by the community, and then to configure the video thumbnails used to represent the video file to those most frequently viewed segments. By way of example only, an indicator of what segments of the video file are most frequently viewed' can simply be the segment( s) of the video file that are viewed more than a threshold number of times within a given time period) satisfies a predetermined threshold, determining that the portion of the digital video is a viral portion of the digital video (Cudak, figure 1; page 1, paragraph 13; page 3, paragraph 24; i.e., [0013] identify which portions or segments of the video file are most frequently viewed by the community, and then to configure the video thumbnails used to represent the video file to those most frequently viewed segments. By way of example only, an indicator of what segments of the video file are most frequently viewed' can simply be the segment(s) of the video file that are viewed more than a threshold number of times within a given time period. As will be described in detail below, it may be desirable to set different viewing thresholds based on the content, the viewing community (e.g., to accommodate for the viewing preferences of different groups of users); [0024] A threshold may be set for tagging data purposes in the same manner as described herein for viewing thresholds. Basically, once a particular segment of a video file has been tagged by viewers more than a certain predetermined threshold number of times, then that segment can be considered to be popular or trending among the viewing community); and 
in response to determining that the portion of the digital video is a viral portion of the digital video, providing, on a playback timeline within the video application and during playback of the digital video to a social networking system user (Cudak, page 1, paragraph 12; page 2, paragraph 17; page 4, paragraph 34; i.e., [0012] Provided herein are techniques for intelligent selection of thumbnails to represent a video file (i.e., video thumbnails), with a goal being to increase viewers' interest in the content. As will be described in detail below, the present process can be based on a selection of the most frequently viewed portions or segments of the media file, and adapting and/or limiting the thumbnails to those selected portions. Accordingly, users will then be presented with video thumbnails of the segments of the media file that were viewed the most, and thus most popular, among the viewer community; [0017] Thus, as would be apparent to one of skill in the art, a particular segment of a video file might be identified as beginning one minute and ten seconds (1 : 10) into the video and ending two minutes and twenty seconds (2:20) seconds into the video; [0034] The notion here is to present users with a sampling of the most interesting and relevant portions of the video file (via the thumbnail views)). 
But Cudak failed to teach the claim limitation wherein monitoring within the video application, wherein each of the social networking system activity user interface controls correspond with a type of social networking interaction with a portion of the digital video; interface controls within the video application, the digital video played within the video application; graphical indicators that indicate a beginning and ending of the viral portion of the digital video within the playback timeline, and a graphical indication of the type of social networking interactions associated with the viral portion that satisfied the predetermined threshold within the playback timeline. 
However, Syed teaches the limitation wherein monitoring wherein each of the social networking system activity user interface controls correspond with a type of social networking interaction with a portion of the digital video (Syed, page 2, paragraph 31; i.e., [0031] The ToC may be updated continually based on user feedback/responses (e.g., ratings, likes, dislikes of existing labels, proposed revisions to existing labels and proposed new labels); graphical indicators that indicate a beginning and ending of the viral portion of the digital video within the playback timeline (Syed, figure 8; page 3, paragraph 37, 40 & 42; page 9, paragraph 110; page 10, paragraph 118; i.e., [0037] Labels or tags may also have a description. Labels and tags may include facts that are descriptive of the content associated with a portion of video content or within a clip and/or emotional tags representative of a user's emotional reaction to the portion of video content or about something that happened within the portion of video content. An example of an emotional tag is "I love this!". An emotional tag can also be in the form of an icon (e.g., an emoticon). Emotions may be associated with an annotation and may be a stored/noted property. In addition, users may be able to attach emotions/reactions (e.g., funny, outrageous, crazy, like, dislike) to existing annotations or other parts of videos), and  a graphical indication of the type of social networking interactions associated with the viral portion that satisfied the predetermined threshold within the playback timeline (Syed, figure 8; page 3, paragraph 37, 40 & 42; page 9, paragraph 110; page 10, paragraph 116-118; page 12, paragraph 143; i.e., [0037] Labels and tags may include facts that are descriptive of the content associated with a portion of video content or within a clip and/or emotional tags representative of a user's emotional reaction to the portion of video content or about something that happened within the portion of video content. An example of an emotional tag is "I love this!". An emotional tag can also be in the form of an icon (e.g., an emoticon); [0116] label update processing may be periodically triggered responsive to receipt of one or more votes (e.g., up votes, down votes, likes, dislikes) for existing labels within the global ToC; [0143] Start time 1123 represents the time offset associated with label 1122. Typically, the time offset is measured from the beginning of the video and the video begins at time 00:00:00).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cudak in view of Syed so that the system would be able to allow users to specify content and placement of a label or tags.  One would be motivated to do so to create a consistent and allowing viewers to easily identify and jump to segments of interest within videos (see Syed, page 1, paragraph 12).
However, Poston teaches the limitation wherein monitoring within the video application (Poston, figure 1 & 5; page 1, paragraph 9-10; page 2, paragraph 13; page 6, paragraph 59-61; i.e., different type of video player (equivalent to video application) for different set of API (equivalent to user interface controls) and media content (equivalent to digital video portions)); interface controls within the video application, the digital video played within the video application (Poston, figure 1 & 5; page 1, paragraph 9-10; page 2, paragraph 13; page 5, paragraph 56-57; i.e., different type of video player (equivalent to video application) for different set of API (equivalent to user interface controls) and media content (equivalent to digital video portions))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cudak in view of Poston so that the system would be able to select the appropriate platform for specific types of video players.  One 
As to claim 2, Cudak-Syed-Poston teaches the method as recited in claim 1 But Cudak-Poston failed to teach the claim limitation wherein monitoring user interactions with social networking system activity user interface controls within the video application that occur as portions of the digital video play within the video application comprises monitoring one or more of: user interactions with a like social networking activity user interface control associated with the portions of the digital video or user interactions with a share social networking activity user interface control associated with the portions of the digital video. 
However, Syed teaches the limitation wherein monitoring user interactions with social networking system activity user interface controls within the video application that occur as portions of the digital video play within the video application comprises monitoring one or more of: user interactions with a like social networking activity user interface control associated with the portions of the digital video or user interactions with a share social networking activity user interface control associated with the portions of the digital video (Syed, page 2, paragraph 31; i.e., generate labels for each feedback/responses such as ratings, likes, dislikes… (equivalent to types of social networking interactions) for the particular segments or portions (equivalent to viral portion)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cudak-Poston in view of Syed so that the system would be able to allow users to specify content and placement of a label or tags.  
As to claim 3, Cudak-Syed-Poston teaches the method as recited in claim 2, wherein monitoring user interactions with social networking system activity user interface controls within the video application that occur as portions of the digital video play within the video application further comprises monitoring user interactions with a comment social networking activity user interface control associated with the digital video (Cudak, page 2, paragraph 22; i.e., viewers put the comment such as “must watch…” (equivalent to comment)). 
As to claim 6, Cudak-Syed-Poston teaches the method as recited in claim 1, further comprising identifying, in response to determining the viral portion of the digital video, demographic information associated with the viral portion of the digital video based on demographic information associated with social networking system that have interacted with the viral portion of the digital video (Cudak, page 3, paragraph 26; i.e., setting threshold value based on demographic…). 
But Cudak-Syed failed to teach the claim limitation wherein identifying the social networking system activity user interface control within the video application.
However, Poston teaches the limitation wherein identifying the social networking system activity user interface control within the video application (Poston, figure 1 & 5; page 1, paragraph 9-10; page 2, paragraph 13; page 6, paragraph 59-61; i.e., different type of video player (equivalent to video application) for different set of API (equivalent to user interface controls) and media content (equivalent to digital video portions)).

As to claim 9, Cudak-Syed-Poston teaches the method as recited in claim 1, further comprising highlighting during playback of the video to the social networking system user, portion of the playback timeline within the video application to further indicate the beginning and the ending of the viral portion of the digital video (Cudak, page 4, paragraph 34; i.e., highlight popular potions). 

Claim(s) 10-12 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 1-3.  Therefore, claim(s) 10-12 is/are also rejected for similar reasons set forth in claim(s) 1-3.
Claim(s) 19 is/are directed to a non-transitory computer readable medium claim and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 19 is/are also rejected for similar reasons set forth in claim(s) 1.

Claim(s) 4-5, 13-15 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cudak, U.S. Pub No. 2015/0235672 A1 in view of Syed, U.S. Pub. No. 2015/0139610 A1, and Poston, U.S. Pub. No. 2014/0122601 A1, and further in view of Bhargava, U.S. Patent No. 9,762,629 B1.
As to claim 4, Cudak-Syed-Poston teaches the method as recited in claim 1, wherein identifying one or more viral portions of the digital video comprises: 
identifying one or more video file layers associated with the digital video (Cudak, figure 2)
determining a count associated with one of the social networking system activity user interface controls is greater than a predetermined amount (Cudak, figure 1; page 1, paragraph 13-14; page 2, paragraph 17-18; i.e., identified the most popular, which is user interaction or viewing (equivalent to activity user interface) portion of the video (equivalent with the viral) by comparing with a predetermined threshold levels (equivalent to predetermined amount)). 
But Cudak-Syed failed to teach the claim limitation wherein identifying counts, for the portion of the digital video, based on user interactions with social networking system activity user interface controls within the video application that occurred as the portion of the digital video played within the video application as indicated by the identified one or more video file layers. 
However, Bhargava teaches the limitation wherein identifying counts, for the portion of the digital video, based on user interactions with social networking system activity user interface controls within the video application that occurred as the portion of the digital video played within the video application as indicated by the identified one or more video file layers (Bhargava, figure 6; col 9, lines 48- col 10, lines 35; col 10, lines 59-67; i.e., generate score (equivalent to count) based on interaction of the content type, activities type).

However, Poston teaches the limitation wherein identifying social networking system activity user interface controls within the video application; the digital video played within the video application (Poston, figure 1 & 5; page 1, paragraph 9-10; page 2, paragraph 13; page 6, paragraph 59-61; i.e., different type of video player (equivalent to video application) for different set of API (equivalent to user interface controls) and media content (equivalent to digital video portions)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cudak-Syed in view of Poston so that the system would be able to select the appropriate platform for specific types of video players.  One would be motivated to do so to reduce the cost and provide uniform display for different video players (see Poston, page 1, paragraph 7).
As to claim 5, Cudak-Syed-Poston-Bhargava teaches the method as recited in claim 4, wherein the predetermined threshold relative to the counts associated with additional social networking system activity user interface controls that occurred as other portions of the digital video played (Cudak, page 1, paragraph 13-14; page 2, paragraph 18; i.e., determine what portion of the video is popular by identifying most frequently viewed (equivalent to activity associated digital portions video) in a social media groups).

However, Poston teaches the limitation wherein user interface controls within the video application (Poston, figure 1 & 5; page 1, paragraph 9-10; page 2, paragraph 13; page 6, paragraph 59-61; i.e., different type of video player (equivalent to video application) for different set of API (equivalent to user interface controls) and media content (equivalent to digital video portions)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cudak-Syed-Bhargava in view of Poston so that the system would be able to select the appropriate platform for specific types of video players.  One would be motivated to do so to reduce the cost and provide uniform display for different video players (see Poston, page 1, paragraph 7).

Claim(s) 13-14 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 4-5.  Therefore, claim(s) 13-14 is/are also rejected for similar reasons set forth in claim(s) 4-5.
Claim(s) 15 is/are directed to a system claim and they do not teach or further define over the limitations recited in claim(s) 6.  Therefore, claim(s) 15 is/are also rejected for similar reasons set forth in claim(s) 6.
Claim(s) 20 is/are directed to a non-transitory computer readable medium claim and they do not teach or further define over the limitations recited in claim(s) 4.  Therefore, claim(s) 20 is/are also rejected for similar reasons set forth in claim(s) 4.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cudak, U.S. Pub No. 2015/0235672 A1, and Syed, U.S. Pub. No. 2015/0139610 A1, Poston, U.S. Pub. No. 2014/0122601 A1, in view of Shiong, U.S. Pub. No. US 20150281756 A1 and Jewett, U.S. Pub. No. US 2016/0232497 A1.
As to claim 7, Cudak-Syed-Poston teaches the method as recited in claim 6.  But Cudak-Syed-Poston failed to teach the claim limitation wherein providing the identified demographic information associated with the viral portion of the digital video to one or more advertisers, wherein the identified demographic information associated with the viral portion of the digital video comprises age information, gender information, location information, social networking activity information, and profile information. 
However, Shiong teaches the limitation wherein providing the identified demographic information associated with the viral portion of the digital video to one or more advertisers (Shiong, figure 6 & 8; page 1, paragraph 12; page 3, paragraph 33; page 7, paragraph 52; i.e., transmitted to a central storage and server for providing analytical data for use by broadcasters and advertisers based on the tracked geographic location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cudak-Syed-Poston in view of Shiong so that the system would be able to aid in marketing effort.  One would be motivated to do so to provide feedback to broadcasters and advertisers about viewer's activities (see Shiong, page 1, paragraph 11).
However, Jewett teaches the limitation wherein the identified demographic information associated with the viral portion of the digital video comprises age information, gender information, location information, social networking activity information, and profile information (Jewett, page 2, paragraph 27; i.e., profile may include user information such as, name, age, location, gender, activity (equivalent to age, gender, location, profile or network activity)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cudak-Syed-Poston in view of Jewett so that the system would be able to monitor different information.  One would be motivated to do so to matching individual for activity (see Jewett, page 1, paragraph 1).


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cudak, U.S. Pub No. 2015/0235672 A1, and Syed, U.S. Pub. No. 2015/0139610 A1, and Poston, U.S. Pub. No. 2014/0122601 A1, and Bhargava, U.S. Patent No. 9,762,629 B1, and further in view of Shiong, U.S. Pub. No. US 20150281756 A1.
Claim(s) 16 is/are directed to a non-transitory computer readable medium claim and they do not teach or further define over the limitations recited in claim(s) 7.  Therefore, claim(s) 16 is/are also rejected for similar reasons set forth in claim(s) 7.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cudak, U.S. Pub No. 2015/0235672 A1, and Syed, U.S. Pub. No. 2015/0139610 A1, and Poston, U.S. Pub. No. 2014/0122601 A1.
As to claim 8, Cudak-Syed-Poston teaches the method as recited in claim 1.  But Cudak-Poston failed to teach the claim limitation wherein providing, on the playback timeline within the video application and during playback of the digital video to the social networking system user, a graphical indication of a number of interactions for the type of social networking interaction associated with the viral portion that satisfied the predetermined threshold within the playback timeline. 
However, Syed teaches the limitation wherein providing, on the playback timeline within the video application and during playback of the digital video to the social networking system user, a graphical indication of a number of interactions for the type of social networking interaction associated with the viral portion that satisfied the predetermined threshold within the playback timeline (Syed, figure 3A;  page 7, paragraph 83 & 86; page 10, paragraph 116-117; i.e., [0083] present the user
with a video selected for viewing by the user within video player 300 concurrently with annotation tool 310. Annotation tool includes a video timeline or progress time bar 311, clip starting point indicators 312 and labels 313a-n (collectively, representing at least a portion of the ToC). Annotation tool 310 also includes a search text entry field 315 and a label text entry field 31; [0116] label update processing may be periodically triggered responsive to receipt of one or more votes (e.g., up votes, down votes, likes, dislikes) for existing labels within the global ToC.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cudak-Poston in view of Syed so that the system would be able to allow users to specify content and placement of a label or tags.  One would be motivated to do so to create a consistent and allowing viewers to easily .


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cudak, U.S. Pub No. 2015/0235672 A1, Syed, U.S. Pub. No. 2015/0139610 A1, and Poston, U.S. Pub. No. 2014/0122601 A1, and Bhargava, U.S. Patent No. 9,762,629 B1, and further in view of Jewett, U.S. Pub. No. US 2016/0232497 A1.
Claim(s) 17 is/are directed to a non-transitory computer readable medium claim and they do not teach or further define over the limitations recited in claim(s) 8.  Therefore, claim(s) 17 is/are also rejected for similar reasons set forth in claim(s) 8.

Response to Arguments
Applicant’s argument(s) filed 1/12/22 have been fully considered but they are not persuasive.  Applicant argues in substance that:  A) with respect to claims 1, 10 & 19; the cited priors do not teach the claimed limitation of “in response to determining that the portion of the digital video is a viral portion of the digital video, providing, on a playback timeline within the video application and during playback of the digital video to a social networking system user, graphical indicators that indicate a beginning and ending of the viral portion of the digital video within the playback timeline and a graphical indication of the type of social networking interaction associated with the viral portion that satisfied the predetermined threshold within the playback timeline” (page 14-16).

In response to A);Cudak does teach the claimed limitation of “in response to determining that the portion of the digital video is a viral portion of the digital video, providing, on a playback timeline within the video application and during playback of the digital video to a social networking system user” (Cudak, page 1, paragraph 12; page 2, paragraph 17; page 4, paragraph 34; i.e., [0012] Provided herein are techniques for intelligent selection of thumbnails to represent a video file (i.e., video thumbnails). As will be described in detail below, the present process can be based on a selection of the most frequently viewed portions or segments of the media file, and adapting and/or limiting the thumbnails to those selected portions. Accordingly, users will then be presented with video thumbnails of the segments of the media file that were viewed the most, and thus most popular, among the viewer community; [0017] Thus, as would be apparent to one of skill in the art, a particular segment of a video file might be identified as beginning one minute and ten seconds (1 : 10) into the video and ending two minutes and twenty seconds (2:20) seconds into the video; [0034] The notion here is to present users with a sampling of the most interesting and relevant portions of the video file (via the thumbnail views)). 
But Cudak failed to teach the claim limitation wherein graphical indicators that indicate a beginning and ending of the viral portion of the digital video within the playback timeline, and a graphical indication of the type of social networking interactions associated with the viral portion that satisfied the predetermined threshold within the playback timeline. 
However, Syed teaches the limitation wherein graphical indicators that indicate a beginning and ending of the viral portion of the digital video within the playback timeline (Syed, figure 8; page 3, paragraph 37, 40 & 42; page 9, paragraph 110; page 10, paragraph 118; i.e., [0037] Labels or tags may also have a description. Labels and tags may include facts that are descriptive of the content associated with a portion of video content or within a clip and/or emotional tags representative of a user's emotional reaction to the portion of video content or about something that happened within the portion of video content. An example of an emotional tag is "I love this!". An emotional tag can also be in the form of an icon (e.g., an emoticon). Emotions may be associated with an annotation and may be a stored/noted property. In addition, users may be able to attach emotions/reactions (e.g., funny, outrageous, crazy, like, dislike) to existing annotations or other parts of videos), and  a graphical indication of the type of social networking interactions associated with the viral portion that satisfied the predetermined threshold within the playback timeline (Syed, figure 8; page 3, paragraph 37, 40 & 42; page 9, paragraph 110; page 10, paragraph 116-118; page 12, paragraph 143; i.e., [0037] Labels and tags may include facts that are descriptive of the content associated with a portion of video content or within a clip and/or emotional tags representative of a user's emotional reaction to the portion of video content or about something that happened within the portion of video content. An example of an emotional tag is "I love this!". An emotional tag can also be in the form of an icon (e.g., an emoticon); [0116] label update processing may be periodically triggered responsive to receipt of one or more votes (e.g., up votes, down votes, likes, dislikes) for existing labels within the global ToC; [0143] Start time 1123 represents the time offset associated with label 1122. Typically, the time offset is measured from the beginning of the video and the video begins at time 00:00:00).
Therefore, Cudak-Syed-Poston meets the claim limitation.

Listing of Relevant Arts
Ishizaku, U.S. Patent/Pub. No. US 20160277328 A1 discloses displaying comment count.
Shichman, U.S. Patent/Pub. No. US 20180132011 A1 discloses number of users who commented on an event.
Neumeier, U.S. Patent/Pub. No. US 20170017652 A1 discloses number of “like” on Facebook of the video segment.
	
Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449